MEMORANDUM **
Wayne Parks appeals pro se from the Tax Court’s dismissal of his “small tax” action. We dismiss for lack of jurisdiction.
Under I.R.C. § 746303), a decision entered in a “small tax” case “shall not be reviewed in any other court.” Cole v. Comm’r, 958 F.2d 288, 289 (9th Cir.1992); see also 26 U.S.C. § 7481(b). Because Parks’ case involved a disputed amount of less than $50,000 and he consented to its designation as a “small tax” case, we dismiss Parks’ appeal from the Tax Court’s decision. See 26 U.S.C. § 7463(a); Cole, 958 F.2d at 289-90.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.